Citation Nr: 1402507	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-48 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty service from April 1952 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California, that denied service connection for sleep apnea. Due to the Veteran's place of residence, the VA Regional Office in Roanoke, Virginia (RO) subsequently assumed jurisdiction. 

In a July 23, 2012 decision, the Board denied entitlement to service connection for sleep apnea. However, in mid-June 2012, prior to issuance of its July 2012 decision, the Board had received a request from the Veteran's attorney for a photocopy of his claims file. This request was dated in April 2012, and had originally been submitted to the RO, but was later forwarded to the Board. In a June 2012 facsimile cover sheet sent to the Board with his request for a copy of the claims file, the attorney also requested an extension of 60 days to submit additional evidence and argument after receiving the copy. A copy of the claims file was forwarded to the Veteran's attorney on July 19, 2012. 

In August 2012, the Veteran's attorney filed a motion to vacate the Board's July 23, 2012 decision. He stated that he received a copy of the Veteran's claims file on July 24, 2012, after the case already had been decided. He contended that the Veteran had been denied due process as he was not given the requested 60 days to submit additional evidence and argument after receiving the copy of the claims file. He added that, if the motion were granted, he requested an additional 60-day extension of time in which to respond. 

Accordingly, in a January 2013 order, the Board vacated the July 23, 2012 Board decision to prevent prejudicing the appellant. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012); 38 C.F.R. § 20.904 (2012).

In February 2013, the Board remanded the Veteran's claim to the RO for development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's sleep apnea disorder did not have its onset in active duty service and is not otherwise related to active duty service.


CONCLUSION OF LAW

The criteria establishing service connection for sleep apnea have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2012); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2012). Here, the Veteran was provided with the relevant notice and information in a September 2008 letter, prior to the initial adjudication of the Veteran's claim. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). The Veteran not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with a VA medical examination and a VA medical opinion which contain descriptions of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition. VA's duty to assist with respect to obtaining relevant records and VA medical examinations and/or opinions has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a February 2013 Remand, the Board requested that the RO procure an additional VA medical opinion regarding the etiology of the Veteran's claimed disorder. The Board finds that the RO complied with the Board's Remand directive. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Analysis

The Veteran essentially contends that he developed a sleep apnea disorder during service. The Veteran contends that he experienced specific in-service sleep apnea symptomatology during service, such as loud snoring, gasping for breath, and nocturia. However, the preponderance of the evidence is against a finding that his disorder, first diagnosed decades after his discharge from service, is related to service and the appeal will be denied. 38 C.F.R. § 3.102.

Turning to the evidence, the Veteran's service treatment records do not contain any notation indicating treatment for diagnosed sleep apnea throughout his 20-year period of service. In a May 1971 service treatment record, the Veteran reported experiencing "fatigue, malaise, no energy." The Veteran indicated that he thought that his "mattress causes muscle sores." The service examiner noted that an examination produced no findings, a mononucleosis test was non-reactive, and a complete blood count (CBC) test was within normal limits. The examiner indicated that an impression was deferred. 

In a February 1972 service treatment record, the Veteran reported experiencing some fatigue over the previous year and nocturia about two or three times per night over the same period. After an examination, the service examiner diagnosed both diabetes and questionable glucose intolerance. In a subsequent April 1972 service treatment record, the same examiner diagnosed very mild diabetes.

On separation in February 1972, the Veteran reported experiencing frequent trouble sleeping, which the service doctor noted was associated with his back pain and had been ongoing since 1960. There was no diagnosis of sleep apnea at that time, and the Veteran was otherwise shown to be normal at discharge from service.

Post-service the Veteran's first report of any sleep complaints began in December 2002 when the Veteran underwent a VA sleep study. Following that sleep study, the Veteran was diagnosed with "very mild obstructive sleep apnea, predominantly positional." 

Review of the Veteran's other VA treatment records demonstrates intermittent treatment for his sleep apnea, including a January 2003 treatment note in which the Veteran's spouse reported loud, powerful snoring and apnea in his sleep. She stated that, when the Veteran turned to sleep on his back, she noticed he paused and gasped for breath, forcing her to awaken him to restart his breathing. She also reported having to leave and sleep in another room. The Veteran underwent another sleep test in July 2008 and was issued a CPAP machine in September 2008. 

Additionally, in a March 2009 treatment note, the Veteran's VA physician stated that the Veteran reported issues with sleep apnea in service. She stated that the Veteran's description of symptoms while in service "could be" related to his sleep apnea. (Emphasis added). The VA physician specifically "encouraged [the Veteran] to get a compensation and pension examination."

Review of the Veteran's private treatment records reveal that the Veteran has not been treated by any private medical professional for his sleep apnea. Particularly, the Board's private treatment records demonstrate no complaints of trouble sleeping or any symptoms of sleep apnea.

On appeal, the Veteran has averred that his sleep apnea began during military service. Particularly in his January 2009 notice of disagreement, the Veteran stated that he had very loud and disruptive snoring, gasping for breath and choking during service, as witnessed by his friend, H.L.B.

In conjunction with his statements, the Veteran submitted a statement from his friend, H.L.B., who stated that he first met the Veteran in 1958 while on active duty. H.L.B. indicated that he had developed a very close friendship with the Veteran over the years, having attended attending numerous family, social and other engagements with him over that period. H.L.B. also reported that he and the Veteran had spent the night at each other's houses on occasion. He stated that he had witnessed on many occasions that the Veteran would snore very loudly and "sometimes would stop breathing, sometimes gasping for breath" while sleeping in a lounge chair. At such times, he and his friends would have to awaken the Veteran, and there was "great concern" amongst his friends because of his sleeping habits.

The Veteran underwent a VA examination in March 2012, at which time he reported that beginning in the mid-1950s his wife and a friend from the military observed him snoring and gasping for breath when he slept. The Veteran stated that he got tired a lot during service, but also indicated that he had to perform a lot of training during service due to his position with the military police. He stated that in 2002 he had a sleep study performed when his spouse stated he was "losing his breath" during sleep. Obstructive sleep apnea was diagnosed at that time and the Veteran was issued a CPAP in 2008; the Veteran's spouse also reported that the Veteran "does terrible" with the CPAP, and that he will continue to stop breathing and gasp for breath in his sleep. The Veteran also complained of dry mouth and daytime sleepiness, including falling asleep when watching television during the day. After examination and claims file review, the Veteran was diagnosed with sleep apnea.

The March 2012 VA examiner, however, opined that the Veteran's sleep apnea was less likely than not incurred in or caused by military service. The examiner noted that the Veteran's service treatment records were essentially negative for any sleep apnea, except for the May 1971 treatment note reporting malaise and fatigue, and the February 1972 separation examination which noted trouble sleeping; she indicated that the trouble sleeping on separation was linked to his back pain. She additionally noted the Veteran's VA treatment records which were negative for any complaint of sleep apnea prior to diagnosis in December 2002 at which time the disorder was noted to be mild. The VA examiner also noted the Veteran's July 2008 sleep study and CPAP issuance thereafter, as well as H.L.B's and the March 2009 VA physician's statements. 

After noting all of that evidence, the March 2012 VA examiner stated that there was no evidence in the Veteran's service treatment records of symptoms consistent with, testing for, or diagnoses of obstructive sleep apnea. She noted that there was one episode of fatigue and malaise in May 1971 without any follow-up, suggesting that it was an episodic complaint that resolved without ongoing problems. She also noted the poor sleep complaint on separation, but noted that such poor sleep was linked to the Veteran's back pain at that time and not to any sleep disorder. She additionally noted the 30-year gap from service discharge to December 2002 without any complaints of sleep apnea. She noted that she found it "unlikely that the Veteran's sleep apnea, which was very mild on sleep study in 2002, was present 30 or more years earlier in absence of any objective findings." She further noted the Veteran, his spouse and his friend (H.L.B.)'s statements and observations. She noted that these were lay observations and did not reflect objective findings; she further stated that the gold standard for diagnosing sleep apnea [was] a sleep study, and there [was] no sleep study of record until 2002. She indicated that snoring, in and of itself, does not mean an individual has sleep apnea, though it may raise suspicion of it. She stated that subjective reports in the absence of objective findings on examination or diagnostic testing were considered insufficient by this examination to be able to state with 50 percent or greater probability that the Veteran's sleep apnea arose during his active service.

She also noted that the March 2009 VA physician's statement that the Veteran's lay report of in-service symptomatology indicated that the Veteran's current sleep apnea "could be related" to service. She stated that the physician's statement was not a "strong endorsement that the Veteran's sleep apnea did indeed arise during his military service[,] which ended three decades prior." She noted the lack of any supporting medical documentation for that finding.

In an undated brief in support of the Veteran's claim, the Veteran's representative stated that the March 2012 VA examiner's opinion was inadequate because the examiner stated that the Veteran's in-service episode of fatigue, noted in May 1971 service treatment record, was "episodic." The representative indicated that the Veteran reported experiencing both fatigue and nocturia over a one-year period in February 1972. Therefore, the representative argued that the Veteran's in-service fatigue symptoms were not a "one-time event." Moreover, the representative stated that nocturia "has been found, in scientific studies, to be almost always due to a sleep disorder, mostly commonly sleep apnea." The representative attached an abstract of a 1996 study of individuals with nocturia with a mean age of 58.7. Having studied these individuals, the researchers found that, when the study participants awakened from sleep and voluntarily urinated, the majority (79.3%) of the awakenings "were found to be directly secondary to sleep apnea, snoring or periodic leg movements in sleep." 

In a November 2013 VA medical opinion, written on a VA form created for such opinions, the March 2012 VA examiner noted having reviewed the claims file again. Having done so, the VA examiner then checked the box of the opinion form indicating that the Veteran's sleep apnea disorder "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness." In supporting this opinion, the VA examiner wrote that the "date of onset of sleep apnea must be the date of the initial diagnostic test ... reported as March 2002." She indicated that the disorder was "a condition with a specific established diagnostic criteria" that was "not diagnosed by the simple complaint of fatigue, tiredness, sleepiness or other nonspecific complaints." The VA examiner pointed out that, for example, "snoring is not sleep apnea." Rather, she explained that "sleep apnea is caused (etiology) by the blockage of the upper airway by the tongue and soft palate by relaxation of muscles of those structures." The VA examiner indicated that the risk factors for the disorder included "a genetic predisposition, obesity, short large diameter neck, smoking, alcohol consumption and the use of certain medication and drugs," but that these risks did not cause the disorder itself. The VA examiner noted that no in-service factor noted in the claims file would cause the disorder. 

At the end of her conclusions, the VA examiner wrote that "it is the opinion of this examiner that the veteran's veteran sleep apnea as likely as not (50% or greater probability) incurred in or caused by in service event." 

Based on the foregoing evidence, the Board finds that service connection for sleep apnea must be denied. Initially, the Board finds that the Veteran has a diagnosis of obstructive sleep apnea. Furthermore, the Board observes that the Veteran, his spouse, and his friend, H.L.B., are competent to provide evidence as to the symptomatology they observed. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms). Therefore, they are competent to state that they saw the Veteran snoring and gasping for breath either before or after service. 

Yet, the Board finds that the medical evidence weighs against a finding of a nexus between the Veteran's currently diagnosed sleep apnea disorder and service. In support of this claim, the Veteran submitted a March 2009 statement, written by a VA physician, and the results of a 1996 study involving individuals with nocturia. In the March 2009 statement, the VA examiner indicated that the Veteran's "description of his symptoms while in service could be related to his sleep apnea." The VA physician specifically "encouraged [the Veteran] to get a compensation and pension examination." First, the Board notes that the March 2009 opinion is couched in speculative language- such as "could be related"-and does not have a supporting rationale discussing relevant pieces of information; in fact, the VA physician specifically defers an opinion on the matter, instead noting that the Veteran should get a compensation and pension examination. Thus, the Board finds that the March 2009 opinion has no probative value in this case because of the speculative nature of the opinion, the lack of a rationale discussing relevant evidence, as well as the physician's deference and referral for a VA examination. See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence). 

Regarding the nocturia study, the Board notes that treatise evidence can, in some circumstances, constitute competent medical evidence. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). In addition, the Court has held that, while a medical article or treatise can provide support to a claim, it must be combined with an opinion from a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships. Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 (1999). However, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). Here, the Board finds that the treatise is a general study about a possible relationship between nocturia and various sleep disorders in a particular group of study participants of relatively advanced age (mean of 58.7 years). The Board also notes that this study did not indicate that all nocturia awakenings in the study or even 50 percent of those noted by study participants were related specifically to sleep apnea disorders. The treatise does not contain any information indicating that the Veteran's specific in-service nocturia, found by the service examiner in February 1972 to be likely related to the Veteran's now service-connected diabetes, was related to an undiagnosed sleep apnea disorder. The record also does not contain a specific medical opinion specifically supporting a link between the Veteran's sleep apnea and his in-service nocturia. Therefore, the Board finds that the treatise does not have probative value in this matter. 

The Board finds that the most probative evidence in this case is the March 2012 VA examiner's opinions, written in March 2012 and November 2013, respectively. In the March 2012 VA medical examination report, the VA examiner discussed the Veteran's, H .L.B's, and the Veteran's spouse's lay evidence, the March 2009 treatment record, as well as the medical evidence from the Veteran's service treatment records and all of the medical evidence in the claims file. Based on that review, she found that the competent lay evidence was not a sufficient basis for her to state that the Veteran's sleep apnea disorder was as likely as not related to service. The VA examiner specifically noted that the service treatment records did not contain sufficient objective medical evidence of sleep apnea for her to find that the disorder began during service. Instead, she noted that a sleep study-the gold standard for diagnosing sleep apnea-was not performed until 2002, 30 years after discharge from service, and that such sleep study resulted only in "very mild" sleep apnea. She concluded that based on review of the medical evidence that it was unlikely that the Veteran's sleep apnea, which was very mild in 2002, would have been present during military service. The VA examiner noted that the lay evidence could raise suspicion of sleep apnea, but that she could not state that it was at least as likely as not present during service on the basis of the evidence available.

Subsequently, in a November 2013 opinion, the March 2012 VA examiner again noted reviewing the claims file, to include the Veteran's assertions that his in-service symptoms were signs of sleep apnea. Having done so, the VA examiner then checked the box of the opinion form indicating that the Veteran's sleep apnea disorder "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness." The VA examiner noted that the Veteran had reported experiencing several symptoms during service that he attributed to sleep apnea, such as snoring and fatigue. However, the VA examiner noted that sleep apnea was a very specific disorder caused by a very specific biological process. Therefore, the VA examiner indicated that she could not state that it was less likely as not that the Veteran had sleep apnea during service due to in-service reports of fatigue, tiredness, sleepiness, or snoring. The VA examiner explained that the evidence indicated that the date of onset of the Veteran's sleep apnea was the date of diagnosis, nearly 30 years after the Veteran's discharge from service. The Board notes that the VA examiner concluded by stating "it is the opinion of this examiner that the veteran's veteran sleep apnea as likely as not (50% or greater probability) incurred in or caused by in service event." Although that sentence appears to support a finding of a nexus, considering the VA examiner's earlier notation on the opinion form and her written findings, the Board notes that the November 2013 medical opinion weighs against the Veteran's claim. 

The Board notes that the Veteran, his spouse, and his friend all believe that the Veteran had sleep apnea during service, based on their observations of his symptomatology. Yet, in this instance, the Board finds that the opinions of the March 2012 VA examiner, based on her experience, examination of the Veteran, and review of the entirety of the evidence, are of greater probative value in this matter than the lay opinions of record. Buchanan, 451 F.3d at 1331. 

In short, as the March 2012 VA examiner's opinions are the most probative evidence relating to the nexus portion of the sleep apnea claim, and that evidence is negative. Accordingly, the Board finds that the weight of the evidence weighs against the Veteran's claim and service connection for sleep apnea must be denied. See 38 C.F.R. §§ 3.102, 3.303.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.





ORDER

Service connection for sleep apnea is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


